Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in light of the amendment to the claims, see pages 7-8, filed 7/27/22, with respect to the 112(f) interpretation of “position detecting device” and 
“signal transmission device” have been fully considered and are persuasive.  Therefore, the 112(f) interpretation for position detecting device and the signal transmission device have been withdrawn. 
Applicant’s arguments in light of the amendment to the claims, see pages 8-9, filed 7/27/22, with respect to the rejection(s) of claim(s) 9, 13,17, and 19 (“position detecting device “and “signal transmission device”) under 112(a) and 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.   
Applicant’s arguments, see page 8, filed 7/27/22, with respect to the 112(f) interpretation of image capturing device have been fully considered and are persuasive.  Therefore, the 112(f) interpretation for image capturing device has been withdrawn. 
Applicant’s arguments in light of the amendment to the claims, see page 8 filed 7/27/22, with respect to the 112(f) interpretation of control device (claim 9) have been fully considered and are not persuasive.  Applicant argues that “control device” is well understood within the industry to have structural meaning similar to how the term “filter” has structural meaning.  Examiner respectfully disagrees. Filter definitely has structural meaning but  “control device” (device for control) is interpreted as a device for control to control the movement of the measuring vehicle.  The control device is very broad and does not having special structural meaning in the art since it can be software and/or hardware and the control device can be one of many different elements such as remote controls, wheels, etc.    
Applicant’s arguments  to the claims, see pages 8-9, filed 7/27/22, with respect to the rejection(s) of claim 9 (“control device”) under 112(a) and 112(b) have been fully considered and are persuasive. Upon further review of the specification, “control device” is  a camera with a portable device such as a smartphone or VR headset.   
Applicant’s arguments in light of the amendment to the claims, see pages 8-9, filed 7/27/22, with respect to the rejection(s) of claim(s) 1, 2, and 4-20 under 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found references Hwang et al (KR20180069539A).  Hwang et al teach of 3D virtual design of a plant using images taken from cameras  and the objects in the plant (abstract; para 1 and 3). 
Claim Objections
Claims 21, 22, and 25 are objected to because of the following informalities:  
a)  one lines 1 and 2 of claim 21, it appears that “the plant” should read “the packaging plant” to keep the language consistent in all the claims; 
b)  on line 2 of claim 22, it appears “this plant” should read “the packaging plant” to avoid antecedent basis problem; and
c)  on line 2 of claim 25, the phrase “takes place WLAN navigation” is confusing; it appears that it should read “takes place by means of WLAN navigation.”
 Appropriate correction is required.

CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
 “control device configured to control the movement of this measuring vehicle” in claim 9; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 

Claim Rejections - 35 USC § 112

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1, “packaging plant” (lines 1 and 6)  and “production plant” (line 2) appear to be the same element but being referred to by different names.  Examiner recommends amending “a production plant” to read “the packaging plant.”
With regard to claim 1, “the plant part” (line 7) lacks antecedent basis.
With regard to claim 1, the claim is written in past tense, and contains no active steps.
With regard to claim 1, there is no transitional phrase, such as comprising.
With regard to claim 9,  “the plant part” (line 8) lacks antecedent basis.
With regard to claim 9, there is no transitional phrase, such as comprising.
With regard to claim 13, it is confusing as to how the signal transmission device is a WLAN measurement point.
With regard to claim 14, the phrase “in particular pivotable, inclinable and/or rotatable” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regard to claim 21, “a model” should read “the model” since it was previous claimed in claim 9.
 With regard to claim 23, the phrase “in particular for virtual designing of the plant” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regard to claim 26, the phrase “preferably have at least one movable support configured to rotate and pivot” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regard to claim 27, the phrase “preferably the measuring vehicle can be switched into a movement mode or stopped” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
All dependent claims of the claims stated above are also rejected under 112(b) as carrying the same problems as stated above since they are dependent from the rejected claims.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 14, 21-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over El-Hakim et al (6,009,359) in view of Hwang et al (KR20180069539A).
With regard to claims 1 and 21-23, El-Hakim et al teach in accordance with figures 1 and 4A of a method for indoor 3-D mapping, wherein a measuring vehicle (4) is moved within area, and wherein a position of the measuring vehicle (4) relative to the area in which the packaging plant is to be erected or modified (construction verification; col 8, lines 28-31; an area is interpreted as any indoor environment such as a room where a plant can be erected or modified) is detected (measurements are taken in an indoor environment at different vehicle(4) positions as the vehicle moves (col 6; lines 37-52), wherein the measuring vehicle (4)  is positioned at a plurality of positions within this area and at this position records respective images and/or data of the area with a first image capturing device (CCDs) (col 5; lines 6-13), wherein at least one geometric property of the area  is detected (geometry property is used for 3D modeling; col 8, lines 20-28) wherein a three-dimensional model of the area is created on the basis of the data and/or images recorded by the |first image capturing device (col 1, lines 6-8; col 5; lines 6-13).
With claims 1 and 21-23, El-Hakim et al lacks the teaching of the plant part located in the area being created based on the images recorded by the first image capturing device (claim 1)  wherein the model of the plant to be built is taken into account (claim 21) and the dimensions of the individual part of the plant are taken into account (claim 22) and the model of machines and transport system are provided (claim 23). 
With regard to claim 1 and 21-23, Hwang et al teach of 3D virtual design of a plant  using images taken from cameras  and the objects in the plant wherein a 3D model is being taken into account for designing the area (abstract; para 1 and 3) and wherein the dimensions (size with reference to the size of the area) of the individual parts of the plant are taken into account (abstract; para 1 and 3) and the model of machines and transport system are provided (para 5) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the 3D modeling using a measuring vehicle as taught by El-Hakim to produce a virtual plant design (both the area and the plant part) wherein the 3D model is being taken into account for designing the area and the size with reference to the size of the individual parts and the model of machines and transport system are provided as taught by Hwang et al to gain the advantages of El-Hakim’s 3D modeling system to reduce the processing time to obtain the 3D modeling of the plant and the plant part.   
With regard to claim 4, El-Hakim et al teach of a method wherein the measuring vehicle determines area dimensions (distance and angle measurements are used for 3D modeling; col 8, lines 20-28).
With regard to claim 5, El-Hakim et al teach of a method wherein the position detection takes place by a navigation method (inertial navigation system (INS); col 5, lines 58-67) .
 With regard to claim 6, El-Hakim et al teach of a method wherein at least one three-dimensional scan is recorded (col 5, lines 17-21). 
With regard to claim 7, El-Hakim et al teach in accordance with fig 2 of a method wherein the measuring vehicle (4) is moved in a first operation between a plurality of positions within the area, in order to determine position points, and on the basis of these position points a three-dimensional model is created (col 5, lines 22-29; col 8, lines 20-28) .
With regard to claim 8, El-Hakim et al teach of a method wherein in the context of a further operation the measuring vehicle is moved between a plurality of positions in order to increase the precision of the three-dimensional model (col 5, lines 22-29; col 8,lines 20-28).
With regard to claim 9, El-Hakim et al teach in accordance with figures 1 and 4A of a device with a measuring vehicle (4), which is movable within an area (measurements are taken at different vehicle (4) positions as the vehicle moves (col 6, lines 37-52), with a control device configured to control the movement of this measuring vehicle (the control device is inherent since the movement of the vehicle (4) is being controlled) and with a position detecting device (CCD) wherein the position detecting device is a wireless communication sensor configured to detect a position of the measuring vehicle relative to the area (measurements are taken at different vehicle(4) positions as the vehicle moves (col 6, lines 37-52), wherein the measuring vehicle has a first image capturing device (CCDs) (col 5, lines 6-13), which configured to record images and/or data of the area, wherein at least one geometric property of the area can be detected (geometry property is used for 3D modeling; col 8, lines 20-28) wherein a three-dimensional model of the area is created on the basis of the data and/or images recorded by the |first image capturing device (col 1, lines 6-8; col 5; lines 6-13).
El-Hakim et al lacks the teaching of the plant part located in the area being created based on the images recorded by the first image capturing device.
Hwang et al teach of 3D virtual design of a plant using images taken from cameras and the objects in the plant (abstract; para 1 and 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of the 3D modeling using a measuring vehicle as taught by El-Hakim to produce a virtual plant design (both the area and the plant part) as taught by Hwang et al to gain the advantages of El-Hakim’s 3D modeling system to reduce the processing time to obtain the 3D modeling of the plant and the plant part.   
With regard to claim 10, El-Hakim et al teach in accordance with figure 4A of a device wherein the measuring vehicle has a second image capturing device (CCDs) which is controllable independently of the first image capturing device (CCDs) and which is configured for recording images of the area  (plurality of CCDs) (col 5, lines 6-13).
With regard to claim 11, El-Hakim et al teach of a device wherein the measuring vehicle has a 3D scanner (col 5, lines 17-21).
 With regard to claim 12, El-Hakim et al teach of a device, wherein the second image capturing device serves for navigation of the measuring vehicle (col 6, lines 37-46).  
With regard to claim 14, El-Hakim et al teach of a device wherein at least the first or second image capturing device (CCDs) is movable (CCD is on a measuring vehicle (4) with wheels (col 5, lines 19-21).
With regard to claim 24, El-Hakim et al teach of a device wherein stationary position detecting device (CCD)  are provided , which can be communicate with the measuring vehicle (col 6, lines 37-52;  col 3, lines 34-42).
With regard to claim 26, El-Hakim et al teach of a device, wherein at least one image capturing device (CCD) is movable (CCD is on a measuring vehicle (4) with wheels (col 5, lines 19-21).
With regard to claim 27, El Hakim et al teach of the measuring vehicle having a running gear (gear wheel set) (col 5; lines 19-21). Furthermore, the limitation “which can be retractable or extended” is met since the wheels only have to possess the capability to be retracted or extended.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over El-Hakim et al (6,009,359) in view of Hwang et al (KR20180069539A) as applied to claim 1 above, and further in view of Karlsson et al (US 2007/0090973).
El-Hakim et al in view of Hwang et al lack the teaching of the measuring vehicle being remote controlled.
Karlsson et al teach of the measuring vehicle being remote controlled (para 57, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement remote controlled measuring vehicle as taught by Karlsson into El-Hakim et al’s method for 3D modeling to provide the ability for manual override so that the operator can assist in the movement of the measuring vehicle.
 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over El-Hakim et al (6,009,359) in view of Hwang et al (KR20180069539A) as applied to claim 9 above, and further in view of Poursohi et al (US 8,525,836).
El-Hakim lacks the teaching of the position detecting device having at least one signal transmission device arranged on a stationary manner wherein the signal transmission device is a stationary or movable beacon.
Poursohi et al teach of beacons to enable the tracking of objects (col 17, lines 49-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize beacons taught by Poursohi et al into El-Hakim’s in view of Hwang et al’s plant design system to enable a more accurate tracking of the area and/or plant parts.      
 Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over El-Hakim et al (6,009,359) in view of Hwang et al (KR20180069539A) as applied to claim 1 above, and further in view of Janaviciute et al (EP 2928243 A1).
El-Hakim et al in view of Hwang et al lack the teaching of a navigation of the measuring vehicle takes place by means of WLAN navigation.
Janaviciute et al teach of a navigation of the measuring vehicle takes place by means of WLAN navigation (para 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize WLAN navigation as taught by Janaviciute  et al into El-Hakim et al’s method for 3D modeling to improve the navigation for indoor positioning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached at 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
November 21, 2022

							 


/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877